EXHIBIT 10.2


SUPPLEMENTAL INDENTURE AND AMENDMENT NO. 1
THIS SUPPLEMENTAL INDENTURE AND AMENDMENT NO. 1 (this “Supplemental Indenture”),
dated as of June 1, 2018, is between A.M. Castle & Co., a Maryland corporation
(the “Company”), the Guarantors (as defined in the Indenture), and Wilmington
Savings Fund Society, FSB, as trustee (in such capacity, the “Trustee”) and as
collateral agent (in such capacity, the “Collateral Agent”).
W I T N E S S E T H
WHEREAS, the Company and the Guarantors have heretofore executed and delivered
to the Trustee and the Collateral Agent an indenture, dated as of August 31,
2017 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Indenture”), providing for the issuance of 5.00%/7.00% Convertible
Senior Secured PIK Toggle Notes due 2022 (the “Notes”);
WHEREAS, Section 9.02 of the Indenture permits the execution of supplemental
indentures for the purpose of amending or supplementing certain provisions of
the Indenture with the consent of the Holders of at least a majority in
aggregate principal amount of the then outstanding Notes voting as a single
class;
WHEREAS, by way of a Noteholder Consent dated as of the date hereof, the Holders
of more than a majority in aggregate principal amount of the outstanding Notes
have consented in writing to the amendment of the Indenture as set forth in this
Supplemental Indenture;
WHEREAS, by way of resolutions dated as of May 9, 2018, the Board of Directors
of the Company established a Special Committee to approve amendments and
modifications to the Indenture;
WHEREAS, by way of resolutions dated as of the date hereof, the Special
Committee has authorized the execution and delivery by the Company of this
Supplemental Indenture;
WHEREAS, by way of a request letter dated as of the date hereof, the Company has
requested the Trustee and Collateral Agent to join it in the execution of this
Supplemental Indenture; and
WHEREAS, pursuant to Section 9.02 of the Indenture, the Trustee and the
Collateral Agent are each authorized to execute and deliver this Supplemental
Indenture.
WHEREAS, all conditions to the execution and delivery of this Supplemental
Indenture pursuant to Sections 9.02, 9.06, 12.04 and 12.05 of the Indenture have
been satisfied, each party hereto has duly authorized the execution and delivery
of this Supplemental Indenture and all other acts necessary to make this
Supplemental Indenture a valid, binding and legal supplement to the Indenture
have been duly taken by the Company and the Guarantors.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Company, each Guarantor, the Trustee, and the Collateral Agent mutually covenant
and agree for the equal and ratable benefit of the Holders of the Notes as
follows:
(1)Capitalized Terms. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.
(2)Amendment of the Indenture. The Indenture is hereby amended as follows:
a.
Section 1.01 of the Indenture is hereby amended by adding the following
definitions in the correct alphabetical order as follows:

“First Amendment Date” means June 1, 2018
b.
Section 4.09(b)(i) of the Indenture is hereby amended and restated in its
entirety as follows:

(i) the incurrence by the Company or any Restricted Subsidiary of the Company of
additional Indebtedness and letters of credit under the Senior Credit Facility
in an aggregate principal amount (excluding, in each case, interest (including
any accrual or payment of in kind interest that may or has been added to
principal) fees, costs, expenses and charges owed under the Senior Credit
Facility) at any one time outstanding under this clause (1) not to exceed (a)
$175.0 million (plus up to an additional $15.0 million in respect of additional
principal (including overadvances) under the Senior Credit Facility, as in
effect on the First Amendment Date), less (b) the sum of (x) the aggregate
amount of all repayments, optional or mandatory, of the principal of any term
Indebtedness thereunder that have been made by the Company or any of its
Restricted Subsidiaries since the Issue Date as a result of the application of
any Net Proceeds of Asset Sales pursuant to Section 4.10(b)(l)(a) hereof and (y)
the aggregate amount of all commitment reductions with respect to any revolving
credit extensions thereunder that have been made by the Company or any of its
Restricted Subsidiaries since the Issue Date as a result of the application of
any Net Proceeds of Asset Sales pursuant to Section 4.10(b)(1)(a) hereof;
c.
Section 4.11(b) of the Indenture is hereby amended by (i) deleting the reference
to “and” at the end of Section 4.11(b)(11), (ii) replacing the reference to
“Date.” at the end of Section 4.11(b)(12) with a reference to “Date; and” and
(iii) inserting a new Section 4.11(b)(13) to read as follows:

(13) transactions with an Affiliate in its capacity as a purchaser, holder,
participant, sub participant or other direct or indirect owner of Indebtedness
of the Company or any Restricted Subsidiary of the Company incurred under the
Senior Credit Facility.
(3)No Recourse Against Others. No past, present or future director, officer,
employee, incorporator or stockholder of the Company or any Guarantor, as such,
will have any liability for any obligations of the Company or the Guarantors
under the Notes Documents or this Supplemental Indenture or for any claim based
on, in respect of, or by reason of, such obligations or their creation. Each
Holder of Notes by accepting a Note waives and releases all such liability. The
waiver and release are part of the consideration for issuance of the Notes. The
waiver may not be effective to waive liabilities under the federal securities
laws.
(4)GOVERNING LAW. THIS SUPPLEMENTAL INDENTURE, THE INDENTURE AND THE OTHER NOTES
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE AND PERFORMED WITHIN THE STATE
OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS TO THE EXTENT THAT
THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
EACH OF THE PARTIES HERETO AGREES TO SUBMIT TO THE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS SUPPLEMENTAL INDENTURE, THE INDENTURE, THE OTHER NOTES DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED BY THE INDENTURE.
(5)Effectiveness & Counterparts. This Supplemental Indenture shall become
effective as of the date first above written upon execution and delivery of
counterparts of this Supplemental Indenture by the Trustee, the Collateral
Agent, each Guarantor and the Company. The parties may sign any number of copies
of this Supplemental Indenture. Each signed copy shall be an original, but all
of them together represent the same agreement.
(6)Ratification of Indenture; Supplemental Indenture Part of Indenture. Except
as expressly amended hereby, the Indenture, as amended by this Supplemental
Indenture, is in all respects ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect. Upon
and after execution of this Supplemental Indenture, this Supplemental Indenture
shall form a part of the Indenture for all purposes and each reference in the
Indenture, as amended by this Supplemental Indenture, to “this Indenture,”
“hereunder,” “hereof” or words of like import referring to the Indenture shall
mean and be a reference to the Indenture as modified hereby. In addition, every
Holder of Notes heretofore or hereafter authenticated and delivered shall be
bound hereby.
(7)Effect of Headings. The Section headings herein are for convenience only and
shall not affect the construction hereof.
(8)Severability. In case any provision in this Supplemental Indenture is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions will not in any way be affected or impaired thereby.
(9)Successors. All agreements in this Supplemental Indenture by the parties
hereto shall bind their successors.
(10)The Trustee and Collateral Agent. The Trustee and the Collateral Agent shall
not be responsible in any manner whatsoever for or in respect of the validity or
sufficiency of this Supplemental Indenture or for or in respect of the recitals
contained herein, all of which recitals are made solely by the Guarantors and
the Company.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]


IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.
A.M. CASTLE & CO. 
TOTAL PLASTICS, INC.
HY-ALLOY STEELS COMPANY
KEYSTONE TUBE COMPANY, LLC
KEYSTONE SERVICE, INC. 
A.M. CASTLE & CO. (CANADA) INC.
 
 
By:
/s/ Marec E. Edgar
Name:
Marec E. Edgar
Title:
Secretary
 
 
CASTLE METALS DE MEXICO, S.A. DE C.V.  
CASTLE METALS DE MEXICALI, S.A. DE C.V.
 
 
By:
/s/ Marec E. Edgar
Name:
Marec E. Edgar
Title:
Vice President
 

SUPPLEMENTAL INDENTURE AND AMENDMENT NO. 1


WILMINGTON SAVINGS FUND SOCIETY, 
FSB, as Trustee and Collateral Agent
 
 
By:
/s/ Geoffrey J. Lewis
 
Authorized Signatory
 

SUPPLEMENTAL INDENTURE AND AMENDMENT NO. 1


EX-1-